DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 05/24/2022 has been entered. Claims 1-5, 8-14 and 17-18 are pending in the instant patent application. Claims 1 and 10 are amended. Claims 6-7 and 15-16 are cancelled. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections, in addition the amendments are necessitated new grounds of rejection. The rejections remain pending and are updated and addressed below in light of the amendments.
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §102 rejections. The rejections have been withdrawn.
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive. Furthermore, Examiner did consider each claim and every limitation of which both individually and as a whole as according to the PTO's guidelines for§ 101 eligibility.
Regarding the Applicant’s reference to Berkheimer, In short, the Berkheimer Memo states "In a Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, an expressly supports a rejection in writing with, one or more of the following: 1. A citation to express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a)..., 2. a citation to one or more of the court decisions discussed in MPEP 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s), 3. A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional elements... and 4. A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s)...".      In light of the new requirements under Berkheimer, Examiner has sufficiently identified paragraphs in the specification that describes the additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a). Said paragraphs were noted in the previous office action. Examiner finds the claims nor specification disclose any unconventional computer functions that can be significantly more than the judicial exception. The structural elements serves as tools to perform generic computer functions to implement the abstract idea. Applicant has not identified any disclosure that would alter this analysis. Therefore, for at least the above reasons, the claims remain rejected under 35 U.S.C. 101.
Regarding Applicant’s argument that the claims recite a technical improvement, Examiner respectfully disagrees. Examiner will further note an important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology. MPEP 2106.04(a) and 2106.05(a) provide a detailed explanation of how to perform this analysis. In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. In analyzing the specification, Examiner maintains that the specification sets forth an improvement, but in a conclusory manner and furthermore the claims do not reflect the disclosed improvement or effectively demonstrate an improvement to existing technology. In addition, (ref: Oct 2019 Update: Subject Matter Eligibility).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-5 and 8-9, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-5 and 8-9 are directed to the abstract idea of consolidate resource management for multiple distinct service lines. 
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites receiving, at a layer of an application stack including an application layer configured to execute instructions to request to deploy a resource to perform a service for a service line of a plurality of service lines, the request being communicated via a data exchange layer, wherein each service line is operable independent of any other service line, and wherein the resource belongs to a pool of resources and each resource is associated with a plurality of features that reflect suitability for any of the plurality of service lines; mediating, the request to identify one or more suitable resources that satisfy the request, wherein suitability of any resource is determined based on the plurality of features; deploying, an identified resource that satisfies the request for the service line, wherein the identified resource is deployable among at least two or more of the service lines; monitoring exchanged data at a monitoring logic layer utilization and performance of the identified resource relative to the service line; updating the plurality of features based on the monitored utilization and performance of the identified resource relative to the service line; and identify a predictive relationship between a feature and a value, the predictive relationship indicating a likelihood that a modified value of feature data invokes a specific predictive action to optimize deployment of the identified resource.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the managing personal behavior or relationships or interactions between people as well as commercial interactions due to the sales activities/behaviors and business relations taking place.
	Accordingly, the claim recites an abstract idea and dependent claims 2-5 and 8-9 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of an optimization engine, predictive model generator, and one or more application programming interfaces. The optimization engine, predictive model generator and one or more application programming interfaces are merely a generic computing device implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 1 includes various elements that are not directed to the abstract idea under 2A. These elements include an optimization engine, predictive model generator, one or more application programming interfaces, and the generic computing elements described in the Applicant's specification in at least Para 0092-0094 and 0109-0121. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. Furthermore, the receiving step of Claim 1 recites computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claim 1 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 10-14 and 17-18, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 10-14 and 17-18 are directed to the abstract idea of consolidate resource management for multiple distinct service lines.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 10, claim 10 recites receive, at a layer of an application stack including an application layer configured to execute instructions to request to deploy a resource to perform a service for a service line of a plurality of service lines, the request being communicated via a data exchange layer, wherein each service line is operable independent of any other service line, and wherein the resource belongs to a pool of resources and each resource is associated with a plurality of features that reflect suitability for any of the plurality of service lines; mediate, the request to identify one or more suitable resources that satisfy the request, wherein suitability of any resource is determined based on the plurality of features; deploy, an identified resource that satisfies the request for the service line, wherein the identified resource is deployable among at least two or more of the service lines; monitor exchanged data at a monitoring logic layer utilization and performance of the identified resource relative to the service line; update the plurality of features based on the monitored utilization and performance of the identified resource relative to the service line and identify a predictive relationship between a feature and a value, the predictive relationship indicating a likelihood that a modified value of feature data invokes a specific predictive action to optimize deployment of the identified resource.
	These claim limitations fall within the Certain Methods of Organizing Human Activity due to the managing personal behavior or relationships or interactions between people as well as commercial interactions due to the sales activities/behaviors and business relations taking place.
	Accordingly, the claim recites an abstract idea and dependent claims 11 and 17-18 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a date store, a processor, an optimization engine, one or more application programing interfaces, computing platforms and a cloud platform. The date store, a processor, an optimization engine, one or more application programing interfaces, computing platforms and a cloud platform are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 10 and 12-14 include various elements that are not directed to the abstract idea under 2A. These elements include a date store, a processor, an optimization engine, one or more application programing interfaces, computing platforms and a cloud platform and the generic computing elements described in the Applicant's specification in at least Para 0092-0094 and 0109-0121. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions. Furthermore, the receive step of Claim 10 recites computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
	Therefore, Claims 10 and 12-14, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive. Furthermore, Applicant’s arguments are moot in light of newly amended language. Examiner maintains previously cited art to teach the amended language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al. (US 2014/0122143 A1) in view of Generes Jr et al. (US 2020/0050996 A1).
	Referring to Claim 1, Fletcher teaches a method comprising:
	receiving, at a layer of an application stack including an application layer configured to execute instructions to implement an optimization engine, a request to deploy a resource to perform a service for a service line of a plurality of service lines, the request being communicated via a data exchange layer that includes one or more application programming interfaces ("APIs"), wherein each service line is operable independent of any other service line, and wherein the resource belongs to a pool of resources and each resource is associated with a plurality of features that reflect suitability for any of the plurality of service lines (Fletcher: Para 0042-0043, 0067-0068 via In one example, the first engine 110 is arranged and constructed to retrieve a task profile associated with a task to be assigned via communicative link 135. A communicative link as used herein is representative of a data access mechanism that may comprise the sending and/or receiving of data, or the accessing of data from storage, registers, memory or a file, using any suitable protocol. For example, the first engine 110 may process a list of unassigned tasks, wherein each entry in the list defines a task that has an associated task profile 130. A task profile 130 sets out data indicative of particular task properties and characteristics… the first engine 110 is arranged to heuristically determine a resource to assign to a selected task. FIGS. 13 and 14, described later herein, give examples of how this may be implemented. In general, task properties and characteristics defined via a task profile are matched to resource properties and characteristics defined via a resource profile. The first engine 110 accesses one or more resource profiles 140 via communicative link 145. For example, a task profile may indicate a particular item of equipment needs to be installed; the first engine 110 may then search through a plurality of resource profiles in order to identify available resources for a time slot that have a skill variable associated with the item of equipment. If multiple resources can be matched to a task profile, each candidate resource may be ranked based on a weighting or score indicative of the suitability of the match. The first engine 110 may be arranged to access one or more heuristic rules e.g. search strategies (not shown) defined in a logic language… the set of learning rules 460 are defined using the OpenRules standard that is in turn based on the 94.sup.th Java Specification Request (JSR94) Java Rule Engine API. In these cases, a function 480 is defined as a logic function in a tabular format, wherein a series of one or more logical expressions or declarations that take as their input the supplied data are defined and one or more variable values are set based on an execution of the logical expression. A variable value for a resource profile may then be set with this output, either directly or after the application of further functions. When using the Java Rule Engine API the second engine 420 may comprise a rule engine for implementing learning rules 460 and may itself be implemented in Java or any other suitable programming language that can make Java API calls. The set of learning rules 460 may be configurable by a user using GUI 440 and configuration interface 445. For an implementation based on the OpenRules standard the GUI 440 and configuration interface 445 may be provided by a spreadsheet or database application);
	mediating, at the optimization engine, the request to identify one or more suitable resources that satisfy the request, wherein suitability of any resource is determined based on the plurality of features (Fletcher: Para 0043-0044 via in at least In one example, the first engine 110 is arranged and constructed to retrieve a task profile associated with a task to be assigned via communicative link 135. A communicative link as used herein is representative of a data access mechanism that may comprise the sending and/or receiving of data, or the accessing of data from storage, registers, memory or a file, using any suitable protocol. For example, the first engine 110 may process a list of unassigned tasks, wherein each entry in the list defines a task that has an associated task profile 130. A task profile 130 sets out data indicative of particular task properties and characteristics… the first engine 110 is arranged to heuristically determine a resource to assign to a selected task. FIGS. 13 and 14, described later herein, give examples of how this may be implemented. In general, task properties and characteristics defined via a task profile are matched to resource properties and characteristics defined via a resource profile. The first engine 110 accesses one or more resource profiles 140 via communicative link 145. For example, a task profile may indicate a particular item of equipment needs to be installed; the first engine 110 may then search through a plurality of resource profiles in order to identify available resources for a time slot that have a skill variable associated with the item of equipment. If multiple resources can be matched to a task profile, each candidate resource may be ranked based on a weighting or score indicative of the suitability of the match. The first engine 110 may be arranged to access one or more heuristic rules e.g. search strategies (not shown) defined in a logic language);
	 deploying, at the optimization engine, an identified resource that satisfies the request for the service line, wherein the identified resource is deployable among at least two or more of the service lines (Fletcher: Para 0044 via in at least The first engine 110 is arranged to output data indicative of an assignment 115 of a resource to a selected task. Again, for ease of explanation `assignment` will be used as a shortened form of `data indicative of an assignment`. The resource may be a candidate resource whose resource profile 140 best matches a task profile 130 defining the task, e.g. a resource with a highest score from a plurality of candidate resources. Depending on the implementation, the assignment 115 output by the first engine 110 may comprise a fixed assignment that is used to create a tour of tasks for a resource to perform on a particular day, or it may comprise a suggested or optimized assignment for comparative use. A suggested or optimized assignment may be confirmed by a user to become a fixed assignment for a tour of tasks).
	However, Fletcher does not explicitly disclose the limitations of Claim 1 which state monitoring exchanged data at a monitoring logic layer utilization and performance of the identified resource relative to the service line and updating the plurality of features based on the monitored utilization and performance of the identified resource relative to the service line.
	Generes though, with the teachings of Fletcher, teaches of
	monitoring exchanged data at a monitoring logic layer utilization and performance of the identified resource relative to the service line (Generes: Para 0058 via  Block 320 represents a corporate input mechanism such as a corporate dashboard. In general, the corporation may be thought of as the task requestor (even though this may come, in some cases, from a project manager 325) as well as the recipient of candidate users and work product results. Block 321 represents inputs that may come from a corporation, such as a task definition and a budget associated with a completed work product. Block 325 represents a project manager input/output interface, e.g., dashboard, which may be used by a project manager to interface with centralized schedule and tracking system 305. In one embodiment, a project manager may be thought of as closely related to a corporation as a manager of tasks for that corporation…Block 326 represents information that may be exchanged between a project management dashboard 325 and centralized schedule and tracking system 305. This information may include a task definition query to identify potential resources 310 that may be used to produce a work product. Additionally, any negotiation of a work agreement, tracking of work assignments, and resource completion metrics may be provided or augmented by project manager 325);
	updating the plurality of features based on the monitored utilization and performance of the identified resource relative to the service line (Generes: Para 0063 via in at least Beginning at block 605 a project is completed and may transition from active monitoring to post-processing functions. That is, the work product has been reviewed and accepted based on some measurement of conformance to requirements, for example. Block 607 indicates that at level 1, a candidate (i.e., the human resource providing the work product) can opt-in to participate in a feedback process regarding this work effort (block 609). According to one or more embodiments, if a selected candidate opts-in, they are allowed to provide feedback at later stages…In general, resources may desire to opt-in to feedback loops to increase their rankings and status with respect to future work effort assignments. Block 611 indicates that an individual may opt-in to provide level 3 feedback on the company as to how the company presented itself in this work effort. Block 613 indicates that a company may also opt-in so that it may receive a ranking and attract future prospects based on a high ranking. Block 615 indicates that a company can then accept or reject feedback as provided by the resource. Block 617 indicates that if all parties have opt-in status for preceding steps, the company may provide feedback on the resource. Block 619 indicates that, in this example, all parties have opted-in to all levels and feedback from all parties may be published. Block 621 indicates that a level 3 community ranking and standing for an individual may be adjusted based on this published feedback. Similarly, a company's ranking may be adjusted…).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fletcher, with the teachings of Generes in order to have monitoring exchanged data at a monitoring logic layer utilization and performance of the identified resource relative to the service line and updating the plurality of features based on the monitored utilization and performance of the identified resource relative to the service line. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	In addition, the combination of Fletcher/Generes, teaches the limitation of Claim 1 which states
	executing instructions to implement a predictive model generator configured to identify a predictive relationship between a feature and a value, the predictive relationship indicating a likelihood that a modified value of feature data invokes a specific predictive action to optimize deployment of the identified resource (Fletcher: Para 0050 via in at least The second engine 120 may also be configured to learn based on assignment histories of variable duration. Learning different aspects of the scheduling process can be done via rules using existing or novel machine learning techniques. For example, actual task durations of successfully completed tasks may be used by the second engine 120 to generate estimated task durations (e.g. a learning rule may be to average a particular set of task durations). These estimated task durations may then be automatically added to a task profile. This has many advantages, for example, it adapts automatically to change. E.g. if the average execution time of a particular type of task decreases, the second engine 120 can automatically update the profile of this type of task. The second engine 120 may also use assignment data such as customer satisfaction, for example as provided by electronic feedback forms from customer terminals. In this case a relationship between one or more variable values in the schedule representation 190 and a customer satisfaction score may be learnt such that the first engine 110 provides assignments that are predicted to have a high customer satisfaction score…).

	Referring to Claim 2, Fletcher/Generes teaches the method of claim 1, wherein the plurality of features comprises a plurality of learned features (Fletcher: Para 0097, 0123 via in at least …a resource profile fora human resource such as a technician has a corresponding resource variable representing a skill at a particular level. For example, a resource may have a skill variable for the first level category ‘install’ , representing installation of all equipment, and/or for a sub-category level such as “test.Hub.Ma1°, representing a skill in testing hubs from a first manufacturer. During a learning procedure for a particular human resource, a number of assignments performed by the human resource for each skill variable category is counted; for example, for a skill variable for “install’ (Skill.install), the number of assignments that have at least at associated first level category of * install’ may be counted. The set of assignments used in the count may be restricted as described, for example in relation to FIG. 6B above. An ‘install’ skill level may then be set using a learning rule that defines a number of bins relating to the number of counted assignments. For example, if the number of assignments featuring tasks with a task property of at least ‘install’ (e.g. *install.*) falls within 6 to 10 and a Skill level is currently less than 2, then the skill level may be set to 2 (e.g. skill.install=2). Likewise, if the number of assignments featuring tasks with a task property of at least ‘install’ (e.g. *install.*) falls within 11 to 20 and a skill level is currently less than 3, then the skill level may be set to 3 (e.g. skill.install=3)…).

	Referring to Claim 3, Fletcher/Generes teaches the method of claim 2, wherein identifying the one or more suitable resources comprises. determining the suitability of a resource based on the plurality of learned features, the plurality of learned features being output of a predictive data model based on inputs indicative of data representing interactions between the plurality of service lines and the pool of resources (Fletcher: Para 0050 via in at least The second engine 120 may also be configured to learn based on assignment histories of variable duration. Learning different aspects of the scheduling process can be done via rules using existing or novel machine learning techniques. For example, actual task durations of successfully completed tasks may be used by the second engine 120 to generate estimated task durations (e.g. a learning rule may be to average a particular set of task durations). These estimated task durations may then be automatically added to a task profile. This has many advantages, for example, it adapts automatically to change. E.g. if the average execution time of a particular type of task decreases, the second engine 120 can automatically update the profile of this type of task. The second engine 120 may also use assignment data such as customer satisfaction, for example as provided by electronic feedback forms from customer terminals. In this case a relationship between one or more variable values in the schedule representation 190 and a customer satisfaction score may be learnt such that the first engine 110 provides assignments that are predicted to have a high customer satisfaction score…).

	Referring to Claim 4, Fletcher/Generes teaches the method of claim 2, wherein identifying the one or more suitable resources comprises. analyzing statistically one or more components of interaction message data and the plurality of features (Generes: Para 0053 via in at least a customer may submit a request for candidate users to the workforce management module 222 of customer instance 220. The request may include a query that includes request parameters. The request parameters may reflect required or preferred attributes of the user. According to one or more embodiments, the request may be generated automatically, for example, based on a job or task availability by the customer. In one or more embodiments, the workforce management module may process the query to identify a first plurality of users from one or both of the workforce store 226 and the user directory store 246 based on the request parameters. The first plurality of users may be refined to obtain a list of candidate users based on community metrics from the community feedback store 248…).

	Referring to Claim 5, Fletcher/Generes teaches the method of claim 4, further comprising:
	predicting data representing a value indicative of a capacity of another resource (Generes: Para 0053 via in at least a customer may submit a request for candidate users to the workforce management module 222 of customer instance 220. The request may include a query that includes request parameters. The request parameters may reflect required or preferred attributes of the user. According to one or more embodiments, the request may be generated automatically, for example, based on a job or task availability by the customer. In one or more embodiments, the workforce management module may process the query to identify a first plurality of users from one or both of the workforce store 226 and the user directory store 246 based on the request parameters. The first plurality of users may be refined to obtain a list of candidate users based on community metrics from the community feedback store 248. Thus, for example, the candidate list may be further limited to users for which community feedback satisfies particular requirements. Alternatively, or in addition, the plurality of users may be refined by ordering the list based on a best match for the query, or based on the user attributes and/or community feedback.);
	modifying a subset of learned feature data to implement the another resource (Fletcher: Para 0123 via The example method 1400 of FIG. 14 demonstrates how a Safety level variable may be used to select appropriate resources for a task or tour of tasks. In FIG. 14, learned information (e.g. driver safety levels) is used during heuristic scheduling, with an objective of increasing schedule quality (in this case, schedule driver safety) during schedule construction and/or optimization. The method matches a safer resource in preference toa resource whose driving style is not safe and the degree of preference increases for geographical areas with recorded safety risks. Learning from past safety experience in this manner can reduce road accidents, associated insurance costs, fuel consumption, environmental impact and/or other negative implications of poor driver safety), 
	wherein the resource and the another resource are assigned to different service lines (Fletcher: Para 0051 via in at least The customer, workers, and community members may also access shared resources of the server resources 110 through the shared resource server 240. Shared resource server 240 acts as a shared resource including data and application components available for multiple instances in server resources 110. Shared resource server 240 may include a user management module 242, a community feedback module 244, a user directory store 246, and a community feedback store 248…the user may use the user profile to store such attributes as preferred companies to work for, preferred locations, preferred work types, current location, available locations, whether geographic location is restricted, or the user is available virtually. The user profile may also store attributes for the user such as communities to which the user belongs, skills, qualifications (e.g., education, certification, experience), available assets, work experience, interests, cultures with which the user is familiar or has experience with, compensation preferences, and multi-career information (i.e., information identifying more than one professional skill the user has). The user directory store 246 may also manage disclosure information, such as privacy information which indicates which entities are able to view certain information for the user profile. That is, a user may select to share or hide certain aspects of the user profile. Further, in one or more embodiments, the user may select to share or hide certain aspects of the user profile based on the requestor…).


	Referring to Claim 8, Fletcher/Generes teaches the method of claim 1, wherein the plurality of features includes data representing one or more of profile data value, a skill and certification data value, a schedule of resource availability data value, a talent and performance management data value, a subcontractor management data value, algorithmic data, and a supply and demand management data value (Generes: Para 0050 via in at least The various services/processes/tasks 224 may be completed by or assigned to machine or human resources within a workforce. In one or more embodiments, the customer instance 220 may include a workforce management module 222 by which a resource may be identified or requested for a particular task. The customer may manage a knowledge base of the various resources performing the various tasks utilizing the workforce store 226. In one or more embodiments, workforce store may manage a workforce for the customer. The workforce store may contain, for example, a database of attributes for each worker resource, such as human resources data and other data, including skills, benefits, geographic location, geographic location availability (e.g., restricted, unrestricted, virtual), pay information, products or services to which the worker was assigned, worker interests, worker purpose or mission, culture (e.g., cultures worker has experience with, culture with which the worker identifies). The workforce store 226 may also contain task metrics such as feedback from the customer, such as performance reviews, as well as community feedback (i.e., feedback received from third party community members knowledgeable about the product or service delivered by the worker on behalf of the customer)…).

	Referring to Claim 9, Fletcher/Generes teaches the method of claim 1, wherein the request is based on one or more of a resource utilization data value, data representing an assignment to a project, data representing an assignment to a case, data representing an assignment to break/fix-modeled task, data representing an assignment to a managed service request, data representing a schedule of utilization based on time, and data representing an update of progress of an activity in which a the resource is engaged (Generes: Para 0053 via in at least a customer may submit a request for candidate users to the workforce management module 222 of customer instance 220. The request may include a query that includes request parameters. The request parameters may reflect required or preferred attributes of the user. According to one or more embodiments, the request may be generated automatically, for example, based on a job or task availability by the customer. In one or more embodiments, the workforce management module may process the query to identify a first plurality of users from one or both of the workforce store 226 and the user directory store 246 based on the request parameters. The first plurality of users may be refined to obtain a list of candidate users based on community metrics from the community feedback store 248. Thus, for example, the candidate list may be further limited to users for which community feedback satisfies particular requirements. Alternatively, or in addition, the plurality of users may be refined by ordering the list based ona best match for the query, or based on the use attributes and/or community feedback. As an example, two otherwise identical candidates may be listed based ona community- provided skill level or level of attractiveness. The candidate list may then be transferred to the customer system 210)).

	Referring to Claim 10, it is substantially similar in nature to Claim 1 and is rejected for the same reasons. In addition, Fletcher teaches of a system, data store, processor (Fletcher: Para 0041, 0153) and Generes teaches of a cloud platform (Generes: Para 0026, 0038).
	Regarding Claims 11-14 and 17-18, they are analogous in nature to Claims 2-5 and 8-9 respectively and are rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vendrow (US 8,452,864 B1) Network Resource Deployment For Cloud-based Services
Byrne (US 2019/0197489 A1) USING MOBILE PHONE DATA TO LOG ACTIVITIES AND GENERATE ACTIVITY RECORDS
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623